Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 9-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Koch et al. (US 2015/0066117).
Regarding claim 1, Koch discloses a warming system (fig.1), comprising: a light device (thermotherapy device 1) having a light source (first heating radiator 4 and the second heating radiator 3), the light device configured to be positioned proximate to a patient support (fig.1) having a patient support surface and configured to generate infrared radiation; a flexible sheet having a first side configured to reflect some of the generated infrared radiation from the light device toward a portion of the patient support surface (fig.1, see also [0010]-[0011]).

Regarding claim 2, Koch discloses the warming system of claim 1, wherein the light device is configured to be positioned adjacent to the patient support surface (fig.1).
Regarding claim 3, Koch discloses the warming system of claim 1, wherein the light source configured to be positioned at or below a plane of the patient support surface and the light device is configured to be positioned at or below a plane of the patient support surface corresponding to a patient-facing major surface. The system of Koch has a lifting means 16 that is capable of lifting the lying surface so that the light source is position at a plane of lying surface (fig. 1, see also [0026])
Regarding claim 4, Koch discloses the warming system of claim 1, further comprising a patient contact surface, wherein the patient contact surface is configured to contact the patient support surface and is attached to the light device (fig.1).
Regarding claim 5, Koch discloses the warming system of claim 4, wherein the patient contact surface is configured to be removable from the patient support surface with the light device attached. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. The device Koch is capable of breaking apart if desired. The examiner suggests for the Applicant to include the structure that allows for the patient contract surface be removable. 
Regarding claim 9, Koch discloses the warming system of claim 1, wherein the flexible sheet is pleated over at least a portion thereof (fig.4).
Regarding claim 10, Koch discloses the warming system of claim 1, wherein the flexible sheet comprises a set of pleat folds that form flute peaks (fig.4). The 
Regarding claim 11, Koch discloses the warming system of claim 1, wherein the pleat fold is asymmetric (fig.4).
Regarding claim 12, Koch discloses the warming system of claim 1, further comprising a light guide configured to direct light from a light device mounted on a bottom side of the patient support surface. The light guide of radiators 3 and 4 is configured to direct light from the light device that is coupled to vertical support column 8 which is mounted on a bottom side of the patient lying surface (fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2015/0066117) in view Bender (US 4,186,294).
Regarding claim 6-7, Koch discloses the warming system of claim 1, wherein the flexible sheet has a second side opposite a first side. However, Koch does not disclose wherein the second side has a thermally absorptive coating disposed thereon, wherein the thermally absorptive coating is configured to absorb infrared radiation, wherein the flexible sheet comprises a polyester film or a nonwoven and a metalized layer disposed on the first side. 
Bender teaches a therapeutic heating pad which is not hot to the touch provides substantial infrared radiation to a user. The pad comprises a reflective layer 10 is disposed against the outer surface of the insulative layer 9 (on the second side). Preferably the reflective layer 10 is aluminum foil of about 0.02 mil thickness, polyester coated. However other types of reflective materials could be used if highly heat reflective. (fig.4, see also col.3, line 58-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Koch to include the second side has a thermally absorptive coating disposed thereon, wherein the thermally absorptive coating is configured to absorb infrared radiation, wherein the flexible sheet comprises a polyester film or a nonwoven and a metalized layer disposed on the first side as taught by Bender in order to provide the most efficient treatment. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to include the appropriate material for the desired outcome, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2015/0066117) in view of Potter (US 2011/0224760).
Regarding claim 8, Koch does not disclose1 wherein the flexible sheet comprises a thermally sensitive pigment coating configured to change between a light color and a dark color at a temperature between 37 and 43 degrees Celsius.
Potter teaches a thermal regulation blanket that includes the temperature sensitive labels 7 are disposed above the thermally conductive layer 6. These labels 7 are designed to change color at predetermined temperatures, for example, at 42, 39, 36, 33, 30, and 27 degrees C. This may be accomplished by a single label 7 treated with different thermochromatic compounds, or may be accomplished by label groups 43 that comprise a series of labels 7 each designed to indicate a specific temperature threshold [0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Koch for the flexible sheet to include a thermally sensitive pigment coating configured to change between colors at a temperature between 37 and 43 degrees Celsius as taught by Potter for the purpose of monitoring the warming device easily. 

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2015/0066117) in view of Underwood et al. (US 2019/0000703)
Regarding claim 18-19, Koch the warming system as claimed above sensor and controller [0027].  However, Koch does not disclose a computing device communicatively coupled to the sensor and comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: receive the physiological property from the sensor; determine a warming score based on the physiological property, wherein the warming score is indicative of a core body temperature of a patient; determine whether the warming score meets a threshold; perform at least one operation based on the warming score meeting the threshold and to perform at least one operation, the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to provide instructions to the light device to change from a first heat setting to a second heat setting.
Underwood teaches an infant warming system comprising a sensor that measures physiological properties of a patient (abstract); a computing device communicatively coupled to the sensor and comprising one or more computer processors [0017]and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: receive the physiological property from the sensor [0029]; determine a warming score based on the physiological property [0031], wherein the warming score is indicative of a core body temperature of a patient (fig.1a, see also [0030]); determine whether the warming score meets a threshold; perform at least one operation based on the warming score meeting the threshold [0021] and the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to provide instructions to the light device to change from a first heat setting to a second heat setting [0018]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Koch with a control system that includes a feedback system to monitor the treatment as taught by Underwood for the purpose of achieving the desired results. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2015/0066117) in view of Underwood et al. (US 2019/0000703) in further view of Hendriks et al. (US 2010/0094385).
Regarding claim 20, Koch/Underwood does not teach a system that includes wherein the first heat setting includes activating a first set of bulbs for the light source and the second heat setting includes activating a second set of bulbs fewer than the first set of bulbs.
Hendriks teaches radiant heating system for raising or maintaining a uniform core temperature of the body (abstract). The system includes the first heat setting includes activating a first set of bulbs (fig.4, considering the first set to be light source 111-114) for the light source (fig.4) and the second heat setting (fig.4, second set to be light source 110 and 115) includes activating a second set of bulbs fewer than the first set of bulbs. The system is configured to switch on/off the IR light source separately and independently [0036].  The system also includes a further control loop, for example a PID temperature controller, is used which measures the skin and/or core temperature of the patient and adjusts the IR light intensity accordingly such that the core temperature of the patient remains substantially constant, for example, about 37.5. degree. C. [0036]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the device as taught by Koch/Underwood with two sets of light sources that is can be controller separately and independently as taught by Hendriks for the purpose of providing the desired warming temperature in a different location. 

Allowable Subject Matter
Claim 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, Underwood teaches an infant warming system comprising a sensor that measures physiological properties of a patient (abstract); a computing device communicatively coupled to the sensor and comprising one or more computer processors [0017]and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: receive the physiological property from the sensor [0029]; determine a warming score based on the physiological property [0031], wherein the warming score is indicative of a core body temperature of a patient (fig.1a, see also [0030]); determine whether the warming score meets a threshold; perform at least one operation based on the warming score meeting the threshold [0021] and the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to provide instructions to the light device to change from a first heat setting to a second heat setting [0018]. However, the examiner failed to find prior art, neither alone, nor in combination, that discloses memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: determine one or more characteristics of the flexible sheet using the reader, determine whether the flexible sheet is appropriate for the system based on the characteristics; and perform at least one operation based on whether the flexible sheet is appropriate while also including each and every limitation set forth in the independent claims. Claims 14-17 depends on claim 13 and therefore are objected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794